Citation Nr: 1635300	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-30 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a separate compensable rating for osteoarthritis of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1988 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, continued a previously assigned 10 percent rating for right knee osteoarthritis and a separate 20 percent rating for internal derangement of the right knee with chondromalacia.  The Veteran submitted a notice of disagreement with the assigned ratings and, following the issuance of a Statement of the Case in July 2009, perfected an appeal to the Board.

In a May 2013 decision, the Board found that the issue of entitlement to a TDIU had been raised by the record under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and remanded that issue, along with the appeal for a higher rating for the Veteran's right knee disability, for additional development.  The Board also remanded the issues of entitlement to an increased rating for respiratory disorders and entitlement to service connection for right ear hearing loss.  Those issues have since been resolved and are not before the Board at this time.

In a November 2015 decision, the Board, in relevant part, denied entitlement to a rating in excess of 10 percent for right knee osteoarthritis and entitlement to a rating in excess of 20 percent for internal derangement of the right knee with chondromalacia.  With respect to the 10 percent rating for osteoarthritis, the Board switched the applicable Diagnostic Code from Diagnostic Code 5010 (which governs traumatic arthritis) to Diagnostic Code 5257 (which governs knee instability), noting that the criterion provided in Diagnostic Code 5257 more accurately reflected the Veteran's disability picture.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted a June 2016 Joint Motion for Partial Remand (JMPR) as to the issues of entitlement to a separate rating for osteoarthritis of the right knee, under Diagnostic Code 5010, and entitlement to a TDIU.  Those matters now return to the Board for review.

At the outset, this case presents a number of preliminary issues with respect to the Veteran's right knee disability.  Notably, the 20 percent rating for internal derangement of the right knee with chondromalacia was initially assigned under Diagnostic Code 5258, which governs dislocation of the semilunar cartilage.  However, at the time of the November 2015 Board decision, the RO had changed the applicable Diagnostic Code to Diagnostic Code 5257.  Apparently not realizing this change, the Board determined that the 20 percent rating for internal derangement of the right knee with chondromalacia represented the maximum rating allowable under Diagnostic Code 5258.  The Board then found (as discussed in the preceding paragraph) that the separate 10 percent rating under Diagnostic Code 5010 would be switched to Diagnostic Code 5257, without commenting on the fact that it was in effect assigning multiple disability ratings under a single Diagnostic Code.

Following the November 2015 Board decision, it does not appear that the RO took any action to implement the Board's changes regarding the Veteran's right knee disability ratings.  The most recent Rating Decision Codesheet (dated December 7, 2015) reflects that his 20 percent rating for internal derangement of the right knee with chondromalacia is still rated under Diagnostic Code 5257, and his 10 percent rating for osteoarthritis of the right knee is still rated under Diagnostic Code 5010.  Thus, in the interest of clarifying the Veteran's disability ratings, and in light of the Board's unchallenged findings as reflected in its November 2015 decision, the RO should implement a 20 percent rating for internal derangement of the right knee with chondromalacia pursuant to Diagnostic Code 5258, as well as a separate 10 percent rating for right knee instability under Diagnostic Code 5257.  As discussed in greater detail below, the Board is also awarding a third compensable rating for arthritis with painful motion of the right knee.

The issue of entitlement to a TDIU, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has arthritis of the right knee that is productive of painful motion.


CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted the instant claim for entitlement to an increased rating for his right knee disability in September 2007.  At that time, he was in receipt of a 10 percent rating for arthritis, under Diagnostic Code 5010, as well as a separate 20 percent rating for internal derangement of the right knee with chondromalacia.  See 38 C.F.R. § 4.71(a).  In a November 2015 decision (as noted above), the Board continued the previously assigned ratings, but found that the symptoms underlying the 10 percent rating for arthritis were more accurately characterized as right knee instability.  Accordingly, the Board switched the applicable Diagnostic Code for that rating from Diagnostic Code 5010 (governing traumatic arthritis) to Diagnostic Code 5257 (governing instability and subluxation of the knee joint).  See id.  The Board further found that a separate compensable rating was not warranted for limitation of motion, as the record did not demonstrate sufficient limitation in knee flexion and/or extension under the applicable criteria.

In the June 2016 JMPR, the parties agreed that the Board did not provide adequate reasons or bases as to why the Veteran was not entitled to a separate rating under 38 C.F.R. § 4.71(a), Diagnostic Code 5010, in addition to his other compensable ratings under Diagnostic Codes 5258 and 5257.  For the following reasons, the Board now finds that a separate, 10 percent rating for the Veteran's right knee arthritis with painful motion is warranted.

In general, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Diagnostic Code 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for X-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.

The appropriate Diagnostic Codes for limitation of motion of the knee joint are Diagnostic Codes 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees.  Under Diagnostic Code 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees.  A 10 percent rating is warranted when flexion is limited to 10 degrees.  38 C.F.R. § 4.71(a).

Here, as pointed out in the JMPR, the record demonstrates that the Veteran has had arthritis in his right knee, confirmed by imaging tests, along with credible reports of painful motion throughout the appeal period.  He is therefore entitled to a separate, compensable rating under Diagnostic Code 5010.  See also VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) (holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively).

A rating in excess of 10 percent based on limitation of motion is not warranted, however.  The Veteran has never alleged, nor does the record reflect, that he has had limitation of right knee flexion or extension that warrants a 20 percent rating or higher under the applicable Diagnostic Codes.  Likewise, the record does not warrant separate ratings based on limitation of flexion and extension at compensable levels at any point during the appeal period.  VA joint examinations undertaken in November 2007, February 2011, June 2012, August 2012, and August 2013 reflect that the Veteran has been able to fully extend his right knee, with flexion measurements in excess of 100 degrees.  In sum, there is simply no lay or medical evidence which suggests impairment that is functionally equivalent to limited flexion at 60 degrees or limitation of extension at 5 degrees, even considering the type of functional impairment contemplated by 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca, 8 Vet. App. at 204-207.  Accordingly, while the record supports a separate 10 percent rating for arthritis with painful motion, no additional increase is warranted.


ORDER

Entitlement to a separate, 10 percent rating for arthritis of the right knee is granted.


REMAND

The Veteran contends that his service-connected right knee symptoms prevent him from securing or following a substantially gainful occupation.  He is currently in receipt of service connection for internal derangement, right knee, with chondromalacia, rated as 20 percent disabling; asbestosis and restrictive lung disease, rated as 10 percent disabling; osteoarthritis, right knee, rated as 10 percent disabling; right knee instability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, left ear, rated as noncompensable.  His combined disability rating is 50 percent.

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a).  "[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Where, as here, the Veteran's service-connected disabilities do not meet the requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Director of Compensation Service, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, the Veteran has a 10th grade education and has been employed as a construction worker, grocery store employee, and bar manager.  VA examination reports from August 2012 and August 2013 reflect that his right knee symptoms preclude him from occupations that require physical activity, but that he could theoretically work in a sedentary employment setting.  Notwithstanding these findings, the Board notes that it is unclear, based on the Veteran's educational history and occupational experience, if he would be able to obtain sedentary employment.  Thus, the Board finds that the referral for consideration of entitlement to a TDIU on an extraschedular basis is needed.  See 38 C.F.R. § 4.16(b).  In addition, on remand, the AOJ should schedule the Veteran for a VA examination to ascertain the level of functional impairment caused by his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in connection with his application for a TDIU.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies or tests are to be accomplished.

The examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  After performing the appropriate testing, the examiner should then provide a detailed explanation of the functional and occupational impairment caused by the Veteran's service-connected disabilities, particularly his right knee disabilities, in light of his 10th grade education and occupational experience.

All opinions expressed should be accompanied by supporting rationale.

2.  Then, refer the Veteran's application for TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided.

3.  After completing all indicated development, readjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


